Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
  4     Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
  6
        Attorneys for Plaintiff
  7
  8
  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Jose Estrada,                           Case No.
 12
                  Plaintiff,
 13                                             Complaint For Damages And
          v.                                    Injunctive Relief For Violations
 14                                             Of: American’s With Disabilities
        Masood Yadegar, in individual and       Act; Unruh Civil Rights Act
 15     representative capacity as trustee of
        The Masood And Flora Yadegar
 16     Family Trust Dated July 11, 2000;
        Flora Yadegar, in individual and
 17     representative capacity as trustee of
        The Masood And Flora Yadegar
 18     Family Trust Dated July 11, 2000;
        ECJC Investments, Inc., a
 19     California Corporation; and Does 1-
        10,
 20
                  Defendants.
 21
 22
            Plaintiff Jose Estrada complains of Masood Yadegar, in individual and
 23
      representative capacity as trustee of The Masood And Flora Yadegar Family
 24
      Trust Dated July 11, 2000; Flora Yadegar, in individual and representative
 25
      capacity as trustee of The Masood And Flora Yadegar Family Trust Dated July
 26
      11, 2000; ECJC Investments, Inc., a California Corporation; and Does 1-10
 27
      (“Defendants”), and alleges as follows:
 28


                                            1

      Complaint
Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 2 of 8 Page ID #:2




  1
  2         PARTIES:
  3     1. Plaintiff is a California resident with physical disabilities. He is a
  4   paraplegic who cannot walk and who uses a wheelchair for mobility.
  5     2. Defendants Masood Yadegar and Flora Yadegar, in individual and
  6   representative capacity as trustee of The Masood And Flora Yadegar Family
  7   Trust Dated July 11, 2000, owned the real property located at or about 15526
  8   Paramount Blvd., Paramount, California, in September 2019.
  9     3. Defendants Masood Yadegar and Flora Yadegar, in individual and
 10   representative capacity as trustee of The Masood And Flora Yadegar Family
 11   Trust Dated July 11, 2000, own the real property located at or about 15526
 12   Paramount Blvd., Paramount, California, currently.
 13     4. Defendant ECJC Investments, Inc. owned Sparklean Laundry located at
 14   or about 15526 Paramount Blvd., Paramount, California, in September 2019.
 15     5. Defendant      ECJC Investments, Inc. owns Sparklean Laundry
 16   (“Sparklean”) located at or about 15526 Paramount Blvd., Paramount,
 17   California, currently.
 18     6. Plaintiff does not know the true names of Defendants, their business
 19   capacities, their ownership connection to the property and business, or their
 20   relative responsibilities in causing the access violations herein complained of,
 21   and alleges a joint venture and common enterprise by all such Defendants.
 22   Plaintiff is informed and believes that each of the Defendants herein,
 23   including Does 1 through 10, inclusive, is responsible in some capacity for the
 24   events herein alleged, or is a necessary party for obtaining appropriate relief.
 25   Plaintiff will seek leave to amend when the true names, capacities,
 26   connections, and responsibilities of the Defendants and Does 1 through 10,
 27   inclusive, are ascertained.
 28


                                             2

      Complaint
Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 3 of 8 Page ID #:3




  1     JURISDICTION & VENUE:
  2     7. The Court has subject matter jurisdiction over the action pursuant to 28
  3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  5     8. Pursuant to supplemental jurisdiction, an attendant and related cause
  6   of action, arising from the same nucleus of operative facts and arising out of
  7   the same transactions, is also brought under California’s Unruh Civil Rights
  8   Act, which act expressly incorporates the Americans with Disabilities Act.
  9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 10   founded on the fact that the real property which is the subject of this action is
 11   located in this district and that Plaintiff's cause of action arose in this district.
 12
 13     FACTUAL ALLEGATIONS:
 14     10. Plaintiff went to Sparklean in September 2019 with the intention to
 15   avail himself of its services, motivated in part to determine if the defendants
 16   comply with the disability access laws.
 17     11. Sparklean is a facility open to the public, a place of public
 18   accommodation, and a business establishment.
 19     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 20   to provide wheelchair accessible restrooms in conformance with the ADA
 21   Standards as it relates to wheelchair users like the plaintiff.
 22     13. On information and belief, the defendants currently fail to provide
 23   wheelchair accessible restrooms.
 24     14. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 25   provide wheelchair accessible parking in conformance with the ADA
 26   Standards as it relates to wheelchair users like the plaintiff.
 27     15. On information and belief, the defendants currently fail to provide
 28   wheelchair accessible parking.


                                                3

      Complaint
Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 4 of 8 Page ID #:4




  1     16. These barriers relate to and impact the plaintiff’s disability. Plaintiff
  2   personally encountered these barriers.
  3     17. As a wheelchair user, the plaintiff benefits from and is entitled to use
  4   wheelchair accessible facilities. By failing to provide accessible facilities, the
  5   defendants denied the plaintiff full and equal access.
  6     18. The failure to provide accessible facilities created difficulty and
  7   discomfort for the Plaintiff.
  8     19. The defendants have failed to maintain in working and useable
  9   conditions those features required to provide ready access to persons with
 10   disabilities.
 11     20. The barriers identified above are easily removed without much
 12   difficulty or expense. They are the types of barriers identified by the
 13   Department of Justice as presumably readily achievable to remove and, in fact,
 14   these barriers are readily achievable to remove. Moreover, there are numerous
 15   alternative accommodations that could be made to provide a greater level of
 16   access if complete removal were not achievable.
 17     21. Plaintiff will return to Sparklean to avail himself of its services and to
 18   determine compliance with the disability access laws once it is represented to
 19   him that Sparklean and its facilities are accessible. Plaintiff is currently
 20   deterred from doing so because of his knowledge of the existing barriers and
 21   his uncertainty about the existence of yet other barriers on the site. If the
 22   barriers are not removed, the plaintiff will face unlawful and discriminatory
 23   barriers again.
 24     22. Given the obvious and blatant nature of the barriers and violations
 25   alleged herein, the plaintiff alleges, on information and belief, that there are
 26   other violations and barriers on the site that relate to his disability. Plaintiff will
 27   amend the complaint, to provide proper notice regarding the scope of this
 28   lawsuit, once he conducts a site inspection. However, please be on notice that


                                                4

      Complaint
Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 5 of 8 Page ID #:5




  1   the plaintiff seeks to have all barriers related to his disability remedied. See
  2   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  3   encounters one barrier at a site, he can sue to have all barriers that relate to his
  4   disability removed regardless of whether he personally encountered them).
  5
  6   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  7   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  8   Defendants.) (42 U.S.C. section 12101, et seq.)
  9     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 10   again herein, the allegations contained in all prior paragraphs of this
 11   complaint.
 12     24. Under the ADA, it is an act of discrimination to fail to ensure that the
 13   privileges, advantages, accommodations, facilities, goods and services of any
 14   place of public accommodation is offered on a full and equal basis by anyone
 15   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 16   § 12182(a). Discrimination is defined, inter alia, as follows:
 17            a. A failure to make reasonable modifications in policies, practices,
 18                or procedures, when such modifications are necessary to afford
 19                goods,     services,   facilities,   privileges,    advantages,     or
 20                accommodations to individuals with disabilities, unless the
 21                accommodation would work a fundamental alteration of those
 22                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 23            b. A failure to remove architectural barriers where such removal is
 24                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 25                defined by reference to the ADA Standards.
 26            c. A failure to make alterations in such a manner that, to the
 27                maximum extent feasible, the altered portions of the facility are
 28                readily accessible to and usable by individuals with disabilities,


                                               5

      Complaint
Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 6 of 8 Page ID #:6




  1                including individuals who use wheelchairs or to ensure that, to the
  2                maximum extent feasible, the path of travel to the altered area and
  3                the bathrooms, telephones, and drinking fountains serving the
  4                altered area, are readily accessible to and usable by individuals
  5                with disabilities. 42 U.S.C. § 12183(a)(2).
  6     25. When a business provides facilities such as restrooms, it must provide
  7   accessible restrooms.
  8     26. Here, accessible restrooms have not been provided.
  9     27. When a business provides parking for its customers, it must provide
 10   accessible parking.
 11     28. Here, accessible parking has not been provided.
 12     29. The Safe Harbor provisions of the 2010 Standards are not applicable
 13   here because the conditions challenged in this lawsuit do not comply with the
 14   1991 Standards.
 15     30. A public accommodation must maintain in operable working condition
 16   those features of its facilities and equipment that are required to be readily
 17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 18     31. Here, the failure to ensure that the accessible facilities were available
 19   and ready to be used by the plaintiff is a violation of the law.
 20
 21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 23   Code § 51-53.)
 24     32. Plaintiff repleads and incorporates by reference, as if fully set forth
 25   again herein, the allegations contained in all prior paragraphs of this
 26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 27   that persons with disabilities are entitled to full and equal accommodations,
 28   advantages, facilities, privileges, or services in all business establishment of


                                               6

      Complaint
Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 7 of 8 Page ID #:7




  1   every kind whatsoever within the jurisdiction of the State of California. Cal.
  2   Civ. Code §51(b).
  3      33. The Unruh Act provides that a violation of the ADA is a violation of the
  4   Unruh Act. Cal. Civ. Code, § 51(f).
  5      34. Defendants’ acts and omissions, as herein alleged, have violated the
  6   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  7   rights to full and equal use of the accommodations, advantages, facilities,
  8   privileges, or services offered.
  9      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 10   discomfort or embarrassment for the plaintiff, the defendants are also each
 11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 12   (c).)
 13
 14             PRAYER:
 15             Wherefore, Plaintiff prays that this Court award damages and provide
 16   relief as follows:
 17           1. For injunctive relief, compelling Defendants to comply with the
 18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 19   plaintiff is not invoking section 55 of the California Civil Code and is not
 20   seeking injunctive relief under the Disabled Persons Act at all.
 21           2. Damages under the Unruh Civil Rights Act, which provides for actual
 22   damages and a statutory minimum of $4,000 for each offense.
 23           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 24   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 25
 26
 27
 28


                                                 7

      Complaint
Case 2:20-cv-02477-DSF-MRW Document 1 Filed 03/16/20 Page 8 of 8 Page ID #:8



      Dated: March 6, 2020   CENTER FOR DISABILITY ACCESS
  1
  2
                                   By:
  3
  4                                ______________________________

  5                                      Russell Handy, Esq.
                                         Attorney for plaintiff
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                         8

      Complaint
